           Case 1:21-mj-00269-SH Document 12 Filed 08/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §                     1:21-MJ-00269-SH-1
                                               §
CRAIG AARON TONDRE                             §

                                          ORDER

     Before the Court is the Government’s Motion to Dismiss Criminal Complaint, filed August 3,

2021 (Dkt. 11). The Court finds the Motion to be meritorious.

     Accordingly, it is ORDERED that the Government’s Motion to Dismiss Criminal Complaint

(Dkt. 11) is GRANTED.

     IT IS FURTHER ORDERED that the Order Setting Conditions of Release for Craig Aaron

Tondre issued April 14, 2021 (Dkt. 8) is RESCINDED.

     IT IS FURTHER ORDERED that the Criminal Complaint filed in this case as to the

Defendant, Craig Aaron Tondre (Dkt. 1), is hereby DISMISSED without prejudice.

     SIGNED on August 4, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
